Case 4:18-cv-00247-ALM Document 217 Filed 10/05/20 Page 1 of 1 PageID #: 4878




                   IN THE UNITED STATES DISTRICT FOR THE
                        EASTERN DISTRICT OF TEXAS,
                             SHERMAN DIVISION

    JASON LEE VAN DYKE,             §
        Plaintiff,                  §
    v.                              §
                                    §
    THOMAS CHRISTOPHER              §                         NO. 4:18-CV-247-ALM
    RETZLAFF, a/k/a DEAN            §
    ANDERSON, d/b/a BV FILES, VIA   §
    VIEW FILES, L.L.C., and VIAVIEW §
    FILES,                          §
         Defendants                 §

                                            ORDER


           Pending before the Court is Retzlaff’s Unopposed Motion for Extension of Time

    to File Response to Plaintiff’s Motion to Dismiss (Dkt. #214) and Supplemental

    Motion to Dismiss (Dkt. #215). The Court, after considering the motion, is of the
.
    opinion that the motion is meritorious and should be GRANTED.

           Therefore, this Retzlaff’s motion for an extension is GRANTED and

    Retzlaff's response is now due 10 days from this Order.

           IT IS SO ORDERED.
           SIGNED this 5th day of October, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
